Citation Nr: 1003042	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which denied the claims of service connection for bilateral 
defective hearing and tinnitus.  

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
bilateral defective hearing have been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss at 
present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by service nor may sensorineural hearing loss be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in May 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records have been obtained and 
associated with the claims file, and the Veteran was afforded 
a VA audiological examination.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss manifests to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Defective Hearing

The Veteran contends that he has a hearing loss which he 
believes is related to exposure to acoustic trauma in 
service.  However, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Audiological findings (as converted to ISO units) on the 
Veteran's service enlistment examination in June 1965, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
5
0
0
-
-5

(NOTE: Prior to November 1967, service department audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The above audiological findings have been converted 
to the ISO standard.)  

The service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
hearing problems in service, and no disease or defects of the 
ears were noted on his separation examination in July 1969.  
Audiological findings at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
20
10
LEFT
15
20
15
15
25

On VA audiological examination in March 2006, the Veteran 
reported a history of exposure to artillery fire and 
helicopter engine noise in service, and denied any 
significant post-service noise exposure.  Audiological 
findings on examination showed puretone thresholds, in 
decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
15
20
20
25
25

The average puretone threshold was 17 in the right ear and 21 
in the left ear.  Speech recognition ability was 96 percent 
bilaterally.  The audiologist indicated that the Veteran's 
hearing was within normal limits through 4,000 hertz, 
bilaterally.  

In this case, there is no competent evidence of hearing loss 
for VA purposes at anytime either in service or at present.  
The relevant question at issue is whether the Veteran has a 
hearing disability at present, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection 
for defective hearing.  The diagnostic findings in service 
and on VA audiological examination in October 2005 failed to 
show any evidence of hearing loss for VA compensation 
purposes.  Absent evidence of a hearing loss in service or at 
present, there is no basis for a favorable disposition of the 
Veteran's appeal.  

Consideration of the Veteran's claim under the holding in 
Hensley v. Brown, 5 Vet. App. 155, 162 (1993) is not 
necessary in this case, as the Veteran is not shown to have a 
hearing loss for VA purposes at any time, either in service 
or at present.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Given the lack of competent 
medical evidence showing that the Veteran had a hearing loss 
in service or at present, there can be no valid claim.  Id.  
Accordingly, service connection for bilateral defective 
hearing and tinnitus is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  


REMAND

Concerning the claim of service connection for tinnitus, the 
Board finds that additional development is necessary prior to 
further consideration of the Veteran's appeal.  

When examined by VA in October 2005, the Veteran reported 
non-interfering, longstanding, bilateral, medium loud, high 
pitched buzzing/ringing in his ears which had worsened over 
the last couple of years.  He reported that tinnitus in the 
left ear was rare, and that it occurred in the right ear 
three times a month, lasting for about a minute.  While the 
Veteran's hearing acuity on examination was normal for VA 
purposes, the examiner opined that his infrequent, non-
interfering tinnitus was considered pathologically normal.  

The precise meaning of the examiner's assessment is not 
entirely clear.  The question central to the issue on appeal 
is whether the Veteran has a disability, i.e., tinnitus, at 
present, and if so, whether that disability is related to 
service.  The examiner's assessment failed to provide any 
probative information to address those questions.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The evidentiary record as currently constituted shows that 
the Veteran was probably exposed to acoustic trauma in 
service.  However, it is not clear whether he has tinnitus at 
present, or whether any current tinnitus is related to 
service.  The Board is not competent to render a medical 
opinion and must rely on the findings and conclusions by 
qualified healthcare providers.  Therefore, additional 
development, including a medical opinion is necessary prior 
to further appellate review.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  

Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The claims file should be returned to 
the VA audiologist who examined the 
Veteran in October 2005, for review and 
an opinion as to whether it is at least 
as likely as not that any existing 
tinnitus was caused by acoustic trauma in 
service.  All indicated tests and studies 
should be accomplished.  The examiner 
should describe all findings in detail 
and provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to render a determination as to 
the etiology, she/he should so state and 
indicate the reasons.  

If the VA audiologist is not available, 
the Veteran's file should be referred to 
another to provide the requested opinion.  
If the opinion cannot be obtained without 
an examination of the Veteran, one should 
be arranged.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


